Jenkins, P. J.,
dissenting. The question in this case, as I see it, is whether the finding of the industrial commission that the injury to the claimant did not arise out of and in the course of her employment is absolutely without evidence to support it, for the reason that all of the undisputed testimony demands the inference that the injuries did in fact arise out of and during the course of her employment. It is well settled by any number of adjudications, both by the Supreme Court and by this court, that the findings of the industrial commission on questions of fact are absolutely binding upon both the superior court and this court, unless the finding is contrary to all of the evidence and without any evidence *146to support it. Ocean Accident & Guaranty Corp. v. Council, 35 Ga. App. 632 (2) (134 S. E. 331). As I view tbe evidence, the the commission was authorized to find that the claimant was not engaged in the business of her employment at the time the injury occurred. This court is, therefore, without power to set aside the judgment of the superior court upholding the finding of the industrial commission. This conclusion is arrived at irrespective of any question of whether, under the facts set forth in the majority opinion, intoxicating liquors may or may not have been consumed at the party which, there was evidence to show, was attended by the claimant, and irrespective of whether the claimant may or may not have participated in their consumption. My own conclusion is arrived at solely from the fact that I think that from the evidence, which was in many respects in conflict, the commission was authorized to find that the injury did not arise out of. and during the course of the employment, and that it occurred at a time when the plaintiff was leaving the party, upon which, according to some of the testimony, she had been in attendance for about two hours, for the purpose of returning to her room to get her hat, in order to take an automobile ride, and that neither of these enterprises, however harmless her conduct might have been, was in any wise connected with the business of her employment.